Exhibit 23.1 WEAVER MARTIN & SAMYN We consent to the inclusionin Post Effective Amendment No 3 to Form S1 Registration Statement (Registration No 333-175119) Single Touch Systems, Inc. on Form S-1 of our report dated December 31, 2012, with respect to our audits of the consolidated financial statements of Single Touch Systems Inc. as of September 30, 2012 and 2011, and for each of the years in the two year period ended September 30, 2012 which appears in the registration statement. We also consent to the reference to our Firm under the heading "Experts". Weaver Martin & Samyn LLC Kansas City, Missouri February 28, 2013 Certified Public Accountants & Consultants 411 Valentine, Suite 300 Kansas City, Missouri 64111 Phone: (816) 756-5525 Fax: (816) 756-2252
